DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the center of an inner wall” described in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


Specification and Abstract of the Disclosure
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “The uterine cavity support is a hollow bowl-shaped structure, and one end with a large caliber has a plurality of valve bodies evenly” and “One end of the cervical canal support is connected with one end of the uterine cavity support with a small caliber into a whole, and the other end is connected with the vaginal support into a whole”, see paragraphs 4-5 on page 2 of the original filed specification.  The same language is in the abstract as well and therefore, the abstract is being objected to as the same reason as the specification.  Applicant is reminded as to the abstract:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  In this instance, claim 1 recites “a small caliber into a whole, and the other end is connected with the vaginal support into a whole”.  It is unclear what and how “a whole” is being used in the claim and appears to be from a machine translation.  Furthermore, the same issue with the limitation, “a plurality of valve bodies evenly”.  The Office is interpreting “a plurality of valve bodies evenly” as an even distribution of a plurality of valve bodies.
Claim 2 recites the limitation "the center of the inner wall" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the end of the uterine cavity" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation " the inner wall of the pushing part " in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the driving of the ejector rod" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected base claims 1 and 7 and therefore, contain the same deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Koch U.S. Patent No. (6,923,185) in view of Lipfert et al. U.S. Patent No. (3,952,737).
With respect to claim 1, Koch substantially discloses an auxiliary shaping device for a cervical vaginal penetration plasty (200, fig.12) comprising a uterine cavity support (201), a cervical canal support (inner passage of 202) and a vaginal support (202) which are made of elastic material ([Col.9], lines 27-30), wherein the uterine cavity support (201) is a hollow bowl-shaped structure (201, fig.12) and the concave part (12) has an opening shape (opening shown in 201 in fig.12); and uterine cavity secretions enter the interior of the uterine cavity support (1) 
Koch substantially discloses the invention as claimed but did not explicitly discloses one end with a large caliber has a plurality of valve bodies  evenly; a concave part is arranged between two adjacent valve bodies.
  Koch, however, discloses a valve associated with the opening, constructed to allow outflow while preventing fluid flow into said cap dome ([Col.2], lines 14-16) and the use of valves in ([Col.10], lines 54-65).
Lipfert et al. however, teaches a contraceptive device in the form of a pessary or cervical cap for attachment to the cervix, comprising a valve mechanism to permit outflow of material from the cervix and prevent inflow of material into the cervix (abstract).  The contraceptive device in the form of a pessary or cervical cap for attachment to the cervix (as shown in fig.1) comprises an even distribution of valve ports (70, fig.1 within the concave portion of the contraceptive device in the form of a pessary or cervical cap for attachment to the cervix) and ([Col.3], lines 58-60).
In view of the teachings of Lipfert et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hollow bowl-shaped .

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Koch and Lipfert et al. fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 7-8 and dependent claims 2-6 which recite features not taught or suggested by the prior art drawn to Koch and Lipfert et al., in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in aforementioned claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.